Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXECUTION VERSION



--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
dated as of March 3, 2020
between
WILLIS LEASE FINANCE CORPORATION
and
WILLIS ENGINE STRUCTURED TRUST V

--------------------------------------------------------------------------------







[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Table of Contents
 
 
 
Page


ARTICLE 1 DEFINITIONS
1


 
 
 
 
SECTION 1.01
 
Definitions
1


 
 
 
 
ARTICLE II TRANSFER OF ASSETS
1


 
 
 
 
SECTION 2.01
 
Transfer of Beneficial Interests
1


SECTION 2.02
 
Damage to Initial Assets
4


SECTION 2.03
 
Rental Payments (other than Usage Fees)
5


SECTION 2.04
 
Usage Fees; Lessee Reimbursements
6


SECTION 2.05
 
[Intentionally Omitted]
7


SECTION 2.06
 
True Sale; Security Agreement
7


SECTION 2.07
 
DISCLAIMER
7


 
 
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
8


 
 
 
 
SECTION 3.01
 
Representations and Warranties of Willis (Corporate and Initial Asset Interests
8


SECTION 3.02
 
Representations and Warranties of Willis (Initial Assets)
9


SECTION 3.03
 
Representations and Warranties of Willis (Initial Asset Trusts)
13


SECTION 3.04
 
Representations and Warranties of WEST
14


SECTION 3.05
 
Independent Representations
15


SECTION 3.06
 
Benefit of Representations
15


SECTION 3.07
 
Reliance on Representations
15


 
 
 
 
ARTICLE IV ADDITIONAL AGREEMENTS
16


 
 
 
 
SECTION 4.01
 
Regulatory and Other Authorizations; Notices and Consents
16


SECTION 4.02
 
Willis Covenants
16


SECTION 4.03
 
Further Action
16


 
 
 
 
ARTICLE V CONDITIONS PRECENDENT
16


 
 
 
 
SECTION 5.01
 
Conditions to Willis's Obligations
16


SECTION 5.02
 
Conditions to WEST's Obligations
16


 
 
 
 
ARTICLE VI SURVIVAL; LIABILITY LIMITATIONS; INDEMNIFICATION
16


 
 
 
 
SECTION 6.01
 
Survival and Liability Limitations
16


SECTION 6.02
 
Indemnification by Willis
17


SECTION 6.03
 
Indemnification by WEST
18


SECTION 6.04
 
Notice, Etc
18


SECTION 6.05
 
Indemnification by WEST
19


 
 
 
 
ARTICLE VII WAIVER
20


 
 
 
 
SECTION 7.01
 
Waiver by WEST
20


SECTION 7.02
 
Waiver by Willis
20







i


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


 
 
 
 
ARTICLE VIII MISCELLANEOUS PROVISIONS
20


 
 
 
 
SECTION 8.01
 
Expenses
20


SECTION 8.02
 
Notices
20


SECTION 8.03
 
Headings
21


SECTION 8.04
 
Severability
21


SECTION 8.05
 
Entire Agreement
21


SECTION 8.06
 
Assignment
22


SECTION 8.07
 
No Third Party Beneficiaries
22


SECTION 8.08
 
Amendment
22


SECTION 8.09
 
Governing Law
22


SECTION 8.10
 
Waiver of Jury Trial
22


SECTION 8.11
 
Counterparts
23


SECTION 8.12
 
Specific Performance
23



APPENDIX A        Definitions
EXHIBIT A    Form of Beneficial Interest Assignment
SCHEDULE 1    List of Initial Assets
SCHEDULE 2    Lease Documents
SCHEDULE 3    Conditions Precedent






ii


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT, dated as of March 3, 2020 (this “Agreement”), is
entered into by and between WILLIS LEASE FINANCE CORPORATION (“Willis”), a
Delaware corporation, and WILLIS ENGINE STRUCTURED TRUST V (“WEST”), a Delaware
statutory trust.
W I T N E S S E T H:
WHEREAS, Willis wishes to transfer to WEST all of its right, title and interest
in and to the Asset Interests in each of the Asset Trusts (each, an “Initial
Asset Trust”, and the Asset Interest therein, the “Initial Asset Interest”)
which, as of the date hereof, have acquired and own the Aircraft Engines and
Airframes described in Schedule 1 or, in lieu of any such Aircraft Engine or
Airframes, any Substitute Asset therefor, (the “Initial Assets”), in
consideration for the issuance by WEST of the Beneficial Interest Certificates
in WEST pursuant to the Trust Agreement and the payment and distribution by WEST
to Willis of the Cash Portion of the Purchase Price pursuant to this Agreement
for each Initial Asset Interest, which will be financed through the issue of the
Initial Notes;
WHEREAS, WEST will collaterally assign its interests in the Initial Asset
Interests and its other assets to the Security Trustee pursuant to the Security
Trust Agreement, as collateral for payment of the Initial Notes pursuant to the
terms of the Indenture and as collateral for payment and performance of the
other obligations of WEST and the Issuer Group Members to the Secured Parties;
and
WHEREAS, Willis and WEST agree that all representations, warranties, covenants
and agreements made by Willis and WEST herein shall be for the benefit of the
Secured Parties;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01.    Definitions. The terms used herein have the meanings assigned
to them in Appendix A. Unless otherwise defined herein, all capitalized terms
used but not defined herein have the meanings assigned to such terms in the
Indenture.

ARTICLE II
TRANSFER OF ASSETS

Section 2.01.    Transfer of Beneficial Interests. (a) Upon the terms and
subject to the conditions of this Agreement and the Trust Agreement, during the
Transfer Period, Willis shall sell, transfer and contribute to WEST, and WEST
shall acquire from Willis, in the manner set




1


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


forth in clause (c), all of Willis’s right, title and interest in, to and under
the Initial Asset Interests in each Initial Asset Trust, the related Initial
Asset and each Related Asset, in each case free from any Encumbrance other than
Permitted Encumbrances (all of the foregoing, collectively, the “Transferred
Property”) but reserving, however, to Willis, in respect of each Initial Asset
Interest, all claims for indemnities payable to Willis (or the applicable Asset
Trust) under the related Lease in respect of any act or omission or events
occurring prior to the Delivery Date for such Asset Interest (the “Retained
Rights”), in exchange for the Cash Portion of the Purchase Price in respect of
each such Initial Asset Interest to be remitted to Willis on the Delivery Date
for the relevant Transferred Property, and Willis shall be deemed to have made a
capital contribution to WEST in an amount equal to the excess of the Purchase
Price of such Transferred Property over the Cash Portion of such Purchase Price,
reduced by the aggregate amount of the Rental Payments and Usage Fees reported
by Willis to WEST in respect of the relevant Initial Asset pursuant to Sections
2.03(b) and 2.04(b) and transferred from the Asset Purchase Account, and
increased by any investment earnings of WEST on the Cash Portion of such
Purchase Price.
(b)    Effective on and as of the relevant Delivery Date as agreed by Willis and
WEST during the Transfer Period (which, for the avoidance of doubt, may be a
separate Delivery Date for the sale, transfer and assignment of each of the
Initial Asset Interests) and subject to the terms and conditions contained in
this Agreement, the sale, transfer and assignment of the Transferred Property
will take place on such Delivery Date and WEST agrees to accept all ownership
interests in, and Willis shall cease to have any direct ownership interest in,
the Transferred Property; provided that Willis and WEST may agree to postpone
the Delivery Date for any Initial Asset Interest after it is established
pursuant to the preceding sentence but not to a date after the end of the
Transfer Period; provided further that Willis shall have no liability to WEST in
respect of any Initial Asset Interest that has not been transferred to WEST by
the end of the Transfer Period.
(c)    On the Delivery Date for each Initial Asset Interest, subject to
satisfaction of the conditions set forth in Section 5.01 and 5.02 to the
obligations of Willis and WEST related thereto, respectively, the following
actions will be taken by Willis or WEST, as indicated, and will be deemed to
have taken place in the order set forth below; provided that the obligation of
WEST or Willis to take each such action will be subject to Willis or WEST,
respectively, having performed each of the actions that is to be taken prior to
such action:
(i)    on the Initial Closing Date, WEST shall have deposited, in the Asset
Purchase Account, the aggregate Cash Portion of the Purchase Price for all
Initial Asset Interests (other than any Initial Asset Interests transferred to
WEST on the Initial Closing Date, the aggregate Cash Portion for which shall
have been deposited in the Collections Account);
(ii)    Willis shall deliver to WEST a duly executed Beneficial Interest
Assignment in respect of the Initial Asset Interest to be transferred on such
Delivery Date;




2


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(iii)    WEST shall cause the Cash Portion of the Purchase Price in respect of
such Initial Asset Interest to be remitted to Willis or to such other Person as
Willis shall specify in writing to WEST;
(iv)    Willis shall deliver a receipt to WEST for the Purchase Price in respect
of such Initial Asset Interest; and
(v)    Willis shall cause the release and termination of all of the Prior
Mortgages in the relevant Transferred Property to be effective on such Delivery
Date and shall cause the transfer to the Security Trustee of all Related Assets
relating to such Transferred Property.
(d)    Willis shall be responsible for the payment of any transfer taxes due in
respect of the transfers of the Transferred Property.
(e)    Willis agrees to record, file or register, and provide evidence of the
recordation, filing or registration of, at its own expense no later than such
Delivery Date, the following UCC financing statements, releases and discharges,
in each case in the indicated location:
(i)    in the appropriate UCC filing offices, UCC financing statement amendments
terminating the UCC financing statements in respect of the Prior Mortgages
relating to the Transferred Property;
(ii)    with the FAA, releases of the Prior Mortgages relating to the Assets
included in the Transferred Property;
(iii)    on the International Registry, the discharges of the international
interests in respect of the Prior Mortgages on the Transferred Property that
have been registered on the International Registry; and
(iv)    such other documents in such other locations as may be required by the
Security Trust Agreement or as WEST may reasonably direct.
(f)    All such UCC financing statement amendments, releases, discharges and
documents described in clause (e) shall meet the requirements of Applicable Law
with respect to their form and the manner of their filing, recordation or
registration. Willis shall, promptly following the relevant Delivery Date,
deliver to WEST (with copies to the Indenture Trustee), (i) with respect to such
UCC financing statement amendments, file-stamped copies of such UCC financing
statement amendments or, in the event that a file-stamped copy of such UCC
financing statement amendments cannot be obtained in any given jurisdiction, a
certificate signed by the relevant filing agent indicating that he/she filed
such UCC financing statement amendments with the relevant governmental authority
in such jurisdiction, (ii) with respect to the releases filed with the FAA,
evidence of submission of the applicable documents for recordation and
(iii) with respect to the discharges registered on the International Registry, a
copy of a priority search certificate reflecting such discharges.




3


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Section 2.02.    Damage to Initial Assets.
(a)    If during the Transfer Period, any Initial Asset suffers damage that does
not constitute a Total Loss, Willis shall:
(i)    promptly notify WEST of such damage;
(ii)    notify WEST as soon as reasonably practicable of its opinion as to
whether such damage is repairable by the end of the Transfer Period; and
(iii)    if repairs of such damage can reasonably be expected to be completed by
the end of the Transfer Period, use reasonable efforts to procure the repair of
such damage as soon as reasonably practicable, provided that Willis shall have
no liability to WEST or the applicable Initial Asset Trust if such repairs are
not completed by the end of the Transfer Period.
(b)    If Willis determines that it is unable to effect the transfer of any
Initial Asset Interest, the related Initial Asset and the Related Assets to WEST
within the Transfer Period for any reason (each such Initial Asset Interest, a
“Removed Asset Interest” and the Initial Asset and the Initial Asset Trust
corresponding thereto, respectively, a “Removed Asset” and, a “Removed Asset
Trust”), (i) the Removed Asset Interest, the Removed Asset and the Related
Assets shall not be transferred hereunder, (ii) the Removed Asset Interest, the
Removed Asset and the Removed Asset Trust shall cease to be, respectively, an
“Initial Asset Interest”, “Initial Asset” and “Initial Asset Trust” for the
purposes of this Agreement, and (iii) the Schedules to this Agreement shall be
amended to reflect the removal of the Removed Asset and related Lease Documents.
Willis may, at its option, elect to provide a Substitute Asset and Related
Assets in place of such Removed Asset together with the Related Assets at any
time thereafter but no later than five (5) Business Days prior to the Delivery
Expiry Date; provided that the following conditions shall be required to be met:
(i)    no Concentration Violation will result from the acquisition by WEST of
the Substitute Asset;
(ii)    the Substitute Asset is an Aircraft Engine or Airframe model that is one
of the models of the Initial Assets as of the Initial Closing Date or a newer
model;
(iii)    if the Substitute Asset is subject to a lease, such lease includes the
Core Lease Provisions, and if the Substitute Asset is an airframe, it is subject
to a lease with substantially similar economic terms;
(iv)    the acquisition of the Substitute Asset has been approved by a unanimous
resolution of the Controlling Trustees including the Independent Controlling
Trustee; and
(v)     prior written notice of the substitution with such Substitute Asset has
been provided to the Rating Agencies.




4


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(c)    If, in respect of any Removed Asset, Willis does designate a Substitute
Asset pursuant to clause (b) above, the Schedules to this Agreement shall be
amended to reflect the addition of such Substitute Asset, including, the
addition of the Lease Documents and Asset Trust relating thereto. On the
effective date stated in a prior written notice to WEST of the election pursuant
to clause (b) above, such Substitute Asset and the Related Assets shall become
and thereafter be subject to the terms and conditions of this Agreement, such
Substitute Asset and the corresponding Asset Interest and Asset Trust shall be
treated, respectively, as an Initial Asset, an Initial Asset Interest and an
Initial Asset Trust for purposes of this Agreement.

Section 2.03.    Rental Payments (other than Usage Fees). Willis and WEST agree
that (i) all Rental Payments (other than Usage Fees) due and payable under the
Lease of an Initial Asset for any period ending prior to the Initial Closing
Date shall belong to and promptly be distributed by the applicable Initial Asset
Trust to Willis, (ii) all Rental Payments (other than Usage Fees) due and
payable under a Lease of an Initial Asset for any period beginning on and after
the Initial Closing Date shall belong to and promptly be distributed by the
applicable Initial Asset Trust to WEST, and (iii) all Rental Payments (other
than Usage Fees) due and payable under a Lease of an Initial Asset for any
period beginning before and ending after the Initial Closing Date shall be
allocated, between Willis, on the one hand, and the WEST, on the other hand, in
proportion to the number of days in such period before the Initial Closing Date
and the number of days in such period on and after the Initial Closing Date,
respectively, and shall promptly be distributed accordingly. WEST agrees that,
if it receives a Rental Payment (other than a Usage Fee) for an Initial Asset
that is allocable in whole or in part to a period prior to the Initial Closing
Date, it will promptly remit such Rental Payment or part thereof to Willis, and
Willis agrees that, if it receives a Rental Payment (other than a Usage Fee) for
an Initial Asset that is allocable in whole or in part to a period on and/or
after the Initial Closing Date, it will remit such Rental Payment or part
thereof to WEST.
(b)    Willis agrees to provide notice to WEST, within two (2) Business Days
after the receipt of all Rental Payments (other than Usage Fees) under a Lease
of an Initial Asset during the period beginning on the Initial Closing Date and
ending on the last day preceding the Delivery Date for such Initial Asset,
setting forth the amount of each such Rental Payment and the portion, if less
than all of such Rental Payment, that is allocable to the period on and after
the Initial Closing Date, determined in accordance with the principles in
clause (a) of this Section 2.03. From time to time, the amounts so reported
shall be transferred from the Asset Purchase Account to the Collections Account
in accordance with the Indenture.
(c)    In the event that an Initial Asset becomes a Removed Initial Asset in
accordance with Section 2.02(b), then, no later than three (3) Business Days
after the date such Initial Asset became a Removed Initial Asset, WEST agrees to
refund to Willis (or such other person at the direction of Willis) all Rental
Payments (other than Usage Fees) relating to the Removed Initial Asset paid to
WEST; provided that, if such Removed Initial Asset is replaced by a Substitute
Asset in accordance with Section 2.02(b), then, promptly upon the effective date
of such substitution, (i) WEST agrees to refund to Willis (or such other person
at the direction of Willis) all Rental Payments (other than Usage Fees) relating
to such Removed Initial Asset paid to WEST for the period commencing on the
Initial Closing Date and ending on the date of such




5


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


substitution in excess of the Rental Payments (other than Usage Fees) relating
to such Substitute Asset attributable to the same period, if any, and (ii)
Willis agrees to pay to WEST all Rental Payments (other than Usage Fees)
relating to such Substitute Asset paid for the period commencing on the Initial
Closing Date and ending on the date of such substitution in excess of the Rental
Payments (other than Usage Fees) relating to such Removed Initial Asset
attributable to the same period, if any. Amounts received by WEST in respect of
Rental Payments by transfer of such amount from the Asset Purchase Account shall
not require a refund from WEST described hereunder.

Section 2.04.    Usage Fees; Lessee Reimbursements. Willis and WEST agree that
all Usage Fees received prior to the Initial Closing Date under a Lease of an
Initial Asset shall belong to Willis, and that Usage Fees received on and after
the Initial Closing Date under a Lease of an Initial Asset shall belong to the
related Initial Asset Trust for distribution to WEST, in each case without
regard to when the usage of the Initial Asset or other measure of such Usage
Fees, on the basis of which such Usage Fees were calculated, occurred.
(b)    Willis and WEST agree that Willis will be obligated to fund claims for
Lessee Reimbursements under a Lease of an Initial Asset received prior to the
Initial Closing Date and that WEST will be obligated to fund all claims for
Lessee Reimbursements under a Lease of an Initial Asset received on and after
the Initial Closing Date, in each case without regard to whether the maintenance
in respect of such Lessee Reimbursement or other relevant event occurred prior
to, on or after the Initial Closing Date. Willis agrees to provide notice to
WEST after the receipt of all Usage Fees and claims for Lessee Reimbursements
under a Lease of an Initial Asset during the period beginning on the Initial
Closing Date and ending on the last day preceding the Delivery Date for such
Initial Asset, setting forth each such amount. From time to time, the amounts of
Usage Fees so reported shall be transferred from the Asset Purchase Account to
the Collections Account in accordance with the Indenture.
(c)    In the event that an Initial Asset becomes a Removed Initial Asset in
accordance with Section 2.02(b), then, no later than three (3) Business Days
after the date such Initial Asset became a Removed Initial Asset, WEST agrees to
refund to Willis (or such other person at the direction of Willis) all Usage
Fees relating to the Removed Initial Asset paid to WEST, less any Lessee
Reimbursements for such Removed Initial Asset paid by WEST; provided that, if
such Removed Initial Asset is replaced by a Substitute Asset in accordance with
Section 2.02(b), then, promptly upon the effective date of such substitution,
(i) WEST agrees to refund to Willis (or such other person at the direction of
Willis) all Usage Fees relating to such Removed Initial Asset paid to WEST for
the period commencing on the Initial Closing Date and ending on the date of such
substitution (less any Lessee Reimbursements for such Removed Initial Asset paid
by WEST during such period) in excess of the Usage Fees relating to such
Substitute Asset paid during the same period (less any Lessee Reimbursements for
such Substitute Asset paid by Willis during such period), if any, and (ii)
Willis agrees to pay to WEST all Usage Fees relating to such Substitute Asset
paid for the period commencing on the Initial Closing Date and ending on the
date of such substitution (less any Lessee Reimbursements for such Substitute
Asset paid by Willis during such period) in excess of the Usage Fees relating to
such Removed Initial Asset paid during the same period (less any Lessee
Reimbursements for




6


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


such Removed Initial Asset paid by WEST during such period), if any. Amounts
received by WEST in respect of Usage Fees by transfer of such amount from the
Asset Purchase Account shall not require a refund from WEST described hereunder.

Section 2.05.    [Intentionally Omitted].

Section 2.06.    True Sale; Security Agreement.
(a)    Willis and WEST intend that the transfer by Willis of the Transferred
Property pursuant to Section 2.01 hereof shall constitute a valid sale, transfer
and conveyance by Willis of the assets so transferred, that after the relevant
Delivery Date, Willis shall retain no right, title or interest in the
Transferred Property and Related Assets, other than through its ownership of
Beneficial Interest Certificates in WEST, and that such assets shall not be part
of Willis’s estate in the event of the insolvency or bankruptcy of Willis.
(b)    Willis and WEST intend that their operations and business would not be
substantively consolidated in the event of the bankruptcy or insolvency of
Willis and that the separate existence of Willis and WEST would not be
disregarded in the event of the insolvency or the bankruptcy of Willis. In the
event that (i) any of the Transferred Property is held to be property of
Willis’s bankruptcy estate or (ii) this Agreement is held or deemed to create a
security interest in any such asset, then (x) this Agreement shall constitute a
security agreement within the meaning of Article 8 and Article 9 of the UCC as
in effect in the State of New York and (y) the conveyances provided for in
Section 2.01 hereof shall constitute a grant by Willis to WEST of a valid
perfected security interest in all of Willis’s right, title and interest in and
to any such asset, which security interest has been assigned to the Security
Trustee pursuant to the Security Trust Agreement and which security interest
will be deemed to have been granted directly to the Security Trustee from Willis
in the event of the consolidation of Willis and WEST in any insolvency
proceeding. In furtherance of the foregoing, (A) WEST shall have all of the
rights of a secured party with respect to the Transferred Property pursuant to
Applicable Law and (B) Willis shall execute and deliver all documents, including
but not limited to UCC financing statements, as WEST may reasonably require to
effectively perfect and evidence WEST’s security interest in the Transferred
Property.

Section 2.07.    DISCLAIMER. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, AND
THE SCHEDULES HERETO AND IN EACH BENEFICIAL INTEREST ASSIGNMENT, WILLIS HEREBY
DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER REGARDING THE MERCHANTABILITY,
MARKETABILITY, PROFITABILITY, FUTURE PERFORMANCE, USAGE, FITNESS FOR A
PARTICULAR PURPOSE OR WORKMANSHIP WITH RESPECT TO ANY OF THE INITIAL ASSETS
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY SUBSTITUTE ASSET THEREFOR), ANY PART
THEREOF, THE RELATED ASSETS AND THE OTHER TRANSFERRED PROPERTY. WEST
ACKNOWLEDGES AND AGREES THAT, TO THE MAXIMUM EXTENT PERMITTED BY LAW, AND EXCEPT
AS (AND SOLELY TO THE EXTENT) SET FORTH IN THIS AGREEMENT AND THE SCHEDULES
HERETO AND IN EACH BENEFICIAL INTEREST ASSIGNMENT, THE INITIAL ASSETS
(INCLUDING, FOR




7


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


THE AVOIDANCE OF DOUBT, ANY SUBSTITUTE ASSET THEREFOR), ANY PART THEREOF, THE
RELATED ASSETS AND THE OTHER TRANSFERRED PROPERTY THAT WEST IS ACQUIRING
DIRECTLY OR INDIRECTLY AS A RESULT OF ITS ACQUISITION OF THE INITIAL ASSET
INTERESTS WILL BE DEEMED “AS IS, WHERE IS” ON THE RELEVANT DELIVERY DATE IN
THEIR THEN PRESENT CONDITION.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Section 3.01.    Representations and Warranties of Willis (Corporate and Initial
Asset Interests). As an inducement to WEST and the other parties to enter into
this Agreement, Willis hereby makes the following representations and warranties
as of the Initial Closing Date and as of each Delivery Date:
(a)    Organization, Authority and Qualification of Willis. Willis is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all necessary power and authority to own its
properties as such properties are currently owned and to conduct its business as
such business is currently conducted, and to enter into this Agreement, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby. Willis is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business makes such licensing or qualification necessary,
except to the extent that the failure to be so licensed or qualified would not
adversely affect the ability of Willis to carry out its obligations under, and
to consummate the transactions contemplated by, this Agreement. The execution
and delivery of this Agreement by Willis, the performance by Willis of its
obligations hereunder and the consummation by Willis of the transactions
contemplated hereby have been duly authorized by all requisite action on the
part of Willis. This Agreement has been, and the Beneficial Interest Assignments
will have been on the applicable Delivery Date, duly executed and delivered by
Willis, and (assuming due authorization, execution and delivery by the other
parties hereto) this Agreement constitutes, and each of the Beneficial Interest
Assignments will constitute, a legal, valid and binding obligation of Willis
enforceable against Willis in accordance with its terms.
(b)    Consent. Except for the filing with the SEC of a report on Form 8-K by
Willis, the execution, delivery and performance of this Agreement by Willis and
the consummation of the transactions contemplated hereby do not and will not
require any consent, approval, authorization or other order of, action by,
filing with or notification to any Governmental Authority, except as provided in
Section 2.01(e). All other authorizations, consents, registrations and
notifications required in connection with the entry into, performance, validity
and enforceability of, this Agreement, the transactions contemplated by this
Agreement have been (or will on or before the applicable Delivery Date) obtained
or effected (as appropriate) and are (or will on their being obtained or
effected be) in full force and effect.
(c)    No Conflict. The execution, delivery and performance of this Agreement by
Willis do not and will not (i) violate, conflict with or result in the breach of
any provision of the organizational documents of Willis, (ii) conflict with or
violate (or cause an event which




8


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


could have a material adverse effect on the business or financial condition of
Willis as a result of) any Applicable Law or Governmental Order applicable to
Willis or any of its assets, properties or businesses, including, without
limitation, the Business, or (iii) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any Encumbrance on
any asset or property of Willis pursuant to, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which Willis is a party or by which any of
such assets or properties is bound or affected.
(d)    Compliance with Laws. Willis has conducted and continues to conduct the
Business in accordance with Applicable Law and Governmental Orders applicable to
it or any of its assets and is not in violation of any such Applicable Law or
Governmental Order, which violation has had or could reasonably be expected to
have a material adverse effect on the business or financial condition of Willis.
There is no pending or threatened action, suit, proceeding, arbitration or claim
against Willis before any court, arbitrator or other Governmental Authority in
any way adversely affecting the transactions contemplated by this Agreement.
(e)    Full Disclosure. No representation or warranty of Willis in this
Agreement, nor any statement, disclosure exhibit or schedule, or certificate
furnished or to be furnished to WEST pursuant to this Agreement, or in
connection with the transactions contemplated by this Agreement, contains or
will contain any untrue statement of a material fact, or omits or will omit to
state a material fact necessary to make the statements contained herein or
therein, in the light of the circumstances under which they were made, not
misleading.
(f)    Governing Law; Jurisdiction. The provisions of Section 8.09 concerning
governing law and jurisdiction are valid and binding on Willis under the laws of
its jurisdiction of organization, and no provision purporting to be binding on
Willis of this Agreement or any of the other agreement contemplated hereby is
prohibited, unlawful or unenforceable under the laws of its jurisdiction of
organization.
(g)    No Liquidator. No liquidator, provisional liquidator, examiner or
analogous or similar officer has been appointed in respect of all or any
material part of the assets of Willis (or, to its knowledge, any non-material
part of the assets of Willis which would, if it were subject to a liquidator,
provisional liquidator, examiner or analogous or similar officer, have a
material adverse effect on Willis’s financial condition or its ability to
perform its obligations hereunder) nor has any application been made to a court
which is still pending for an order for, or any act, matter or thing been done
which with the giving of notice, lapse of time or satisfaction of some other
condition (or any combination thereof) will lead to, the appointment of any such
officers or equivalent in any jurisdiction; and it is not entering into this
Agreement with the intent to hinder, defraud or delay any creditor.

Section 3.02.    Representations and Warranties of Willis (Initial Assets).
Willis hereby makes the following representations and warranties with respect to
the transfer of any Initial




9


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Asset, on and as of the Initial Closing Date and the applicable Delivery Date
relating to such Initial Asset (in each case, pertaining to the facts and
circumstances then existing on such date):
(a)    Initial Assets. Schedule 1 lists the Initial Assets and related Initial
Asset Trusts, all of which are owned by Willis as of the date hereof.
(b)    Appraisals. The appraisals of the Appraisers of the Initial Assets (other
than any Substitute Assets) delivered to WEST on the Initial Closing Date are
true and complete copies thereof.
(c)    Lease Documents. Except if and as set forth in the First Disclosure
Letter and, with respect to each Initial Asset, any Supplemental Disclosure
Letter relating to such Initial Asset, the Lease Documents listed in Schedule 2
(as Schedule 2 may be amended and supplemented to reflect the addition of a
Substitute Asset and the removal of any Initial Asset substituted therefor)
constitute the whole agreement between the relevant lessor and the relevant
Lessee pertaining to the period on and after the Initial Closing Date and
includes a complete list of all amendments, supplements, novations, and written
consents, approvals and waivers relevant to the Lease and pertaining to the
period on and after the Initial Closing Date, and there are no oral waivers in
effect that would modify or amend the terms thereof in any material respect
pertaining to the period on and after the Initial Closing Date.
(d)    No Lease Defaults. Except if and as set forth in the First Disclosure
Letter and, with respect to each Initial Asset, any Supplemental Disclosure
Letter relating to such Initial Asset, to Willis’s knowledge no Material Default
has occurred and is continuing under the Lease in respect of any Initial Asset.
(e)    No Outstanding Lessee Claims. Except as set forth in the First Disclosure
Letter and, with respect to each Initial Asset, any Supplemental Disclosure
Letter relating to such Initial Asset, there are no outstanding claims which
have been asserted by any Lessee against Willis, any Initial Asset Trust or any
Asset Trustee arising out of the relevant Lease (other than claims constituting
Permitted Encumbrances and other than claims for Lessee Reimbursements that will
be the responsibility of Willis or for other payments that will be the
responsibility of Willis).
(f)    Ownership of Initial Asset Trusts. The Asset Interest in each Initial
Asset Trust has been duly authorized, validly issued and fully paid for and
non-assessable, and there is no other agreement outstanding that provides for
the issuance of additional beneficial interests in such Initial Asset Trust, or
that entitles any Person to exercise preemptive rights or to manage or direct
any such Initial Asset Trust other than in accordance with the Asset Trust
Agreements. In respect of each Initial Asset Interest, immediately prior to the
relevant Delivery Date, Willis has, and will continue to have full legal and
beneficial title to such Initial Asset Interest purported to be owned by it, in
each case, free and clear of all Encumbrances except Permitted Encumbrances.
(g)    Initial Assets; Legal and Beneficial Title to Initial Assets. (i)
Schedule 1 lists the Initial Assets, all of which, immediately prior to the
applicable Delivery Date, are owned




10


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


by Willis and the Initial Asset Trusts; (ii) each Initial Asset Trust that
purports to own an Initial Asset has, on the applicable Delivery Date, full
legal title to such Initial Asset, free from Encumbrances other than Permitted
Encumbrances; (iii) the Beneficial Interest Assignment delivered by Willis to
WEST in respect of the Initial Asset Interest relating to such Initial Asset was
effective to irrevocably transfer such Initial Asset Interest; and (iv) the
transfer of such Initial Asset Interest is not avoidable or otherwise subject to
rescission by reason of any lawful claim of any other Person by or through the
Initial Asset Trust or such Initial Asset Interest (including any prior
transferor thereof or any Person acting on behalf of or claiming through any
such transferor).
(h)    No Lessee Encumbrances. To Willis’s knowledge, and except if and as
disclosed in the First Disclosure Letter and, with respect to each Initial
Asset, any Supplemental Disclosure Letter relating to such Initial Asset, there
are no Lessee Encumbrances as of the applicable Delivery Date that are not
permitted pursuant to the terms of the relevant Lease document.
(i)    No Unrepaired Damage to Initial Assets. To Willis’s knowledge, and except
if and as disclosed in the First Disclosure Letter and, with respect to each
Initial Asset, any Supplemental Disclosure Letter relating to such Initial
Asset, (i) no Initial Asset has been involved in any incident that caused damage
in excess of the amount required to be disclosed to the relevant lessor under
the relevant Lease, and (ii) information provided by Willis and its
representatives to the Appraisers with respect to the Initial Assets and on
which the Appraisers relied in making their appraisals is true and correct in
all material respects and there are no facts or circumstances known to Willis
that would render any of the assumptions contained in the Appraisals for the
Initial Assets materially inaccurate.
(j)    No Outstanding Compulsory Airworthiness Directives. To Willis’s
knowledge, and except if and as disclosed in the First Disclosure Letter and,
with respect to each Initial Asset, any Supplemental Disclosure Letter relating
to such Initial Asset, no compulsory airworthiness directives are outstanding
against any Initial Asset which would require the lessor of such Initial Asset
to make contributions to the cost of compliance therewith as required under the
provisions of the relevant Lease, unless the timeframe allowed therefor by the
relevant airworthiness directive has not expired.
(k)    No Exercise of Purchase, Extension or Termination Options. To Willis’s
knowledge, and except if and as disclosed in the First Disclosure Letter and,
with respect to each Initial Asset, any Supplemental Disclosure Letter relating
to such Initial Asset, no options to purchase any Initial Asset, extend or
terminate the relevant Lease have been exercised by the relevant Lessee under
the relevant Lease Documents.
(l)    Disclosure Schedule True and Accurate. The information set forth in the
First Disclosure Letter and each Supplemental Disclosure Letter with respect to
each Initial Asset is or will be when issued true and accurate in all material
respects.
(m)    Grant of Security Deposits Remain Effective. Except if and as set forth
in the First Disclosure Letter and each Supplemental Disclosure Letter, to
Willis’s knowledge the




11


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


provisions of each Lease relating to any Security Deposit thereunder remain in
full force and effect.
(n)    No Grounds for Termination of Leases by Lessees. To Willis’s knowledge,
and except if and as disclosed in the First Disclosure Letter and, with respect
to each Initial Asset, any Supplemental Disclosure Letter relating to such
Initial Asset, no event has occurred or act or thing done or omitted to be done
by the lessor of any Initial Asset pursuant to which or as a result of which the
relevant Lease can be terminated by the applicable Lessee in accordance with the
terms of the relevant Lease or the obligations of any such party thereunder
would be rendered invalid or unenforceable.
(o)    No Sub-Leases. To Willis’s knowledge, and except if and as disclosed in
the First Disclosure Letter and, with respect to each Initial Asset, any
Supplemental Disclosure Letter relating to such Initial Asset, no Initial Asset
is subject to any sub-lease between the relevant Lessee and any other Person;
(p)    No Forward Sale Agreement, Purchase Option or Conditional Sale Agreement.
To Willis’s knowledge, and except if and as disclosed in the First Disclosure
Letter and, with respect to each Initial Asset, any Supplemental Disclosure
Letter relating to such Initial Asset, no Initial Asset is, subject to any
forward sale agreement, purchase option, or conditional sale agreement or other
similar agreements or options.
(q)    Acceptance of Initial Assets under Leases by Lessees. To Willis’s
knowledge, and except if and as disclosed in the First Disclosure Letter and,
with respect to each Initial Asset, any Supplemental Disclosure Letter relating
to such Initial Asset, each Initial Asset has been accepted by the relevant
Lessee under the Lease thereof without qualification or exception or to the
extent that any such acceptance was given subject to any qualification or
exception or subject to any liability on the part of the lessor of such Initial
Asset to pay or reimburse any costs or expenses or to undertake any repairs or
modifications at the expense of such lessor, such qualifications and exceptions
have been discharged or waived by the Lessee and have ceased to apply and no
such costs or expenses remain to be reimbursed and all defects referred to
therein have been duly rectified or waived by such Lessee.
(r)    Lease Document Information True and Complete. Except if and as disclosed
in the First Disclosure Letter and, with respect to each Initial Asset, any
Supplemental Disclosure Letter relating to such Initial Asset, the information
and statements with respect to each Initial Asset as to and relating to the
relevant Lease and the Lease Documents set forth in Schedule 2 are, true and
complete.
(s)    Sale of Initial Assets. The sale of each Initial Asset and Initial Asset
Interest contemplated by this Agreement and the relevant Beneficial Interest
Assignment constitutes a valid and irrevocable transfer of all of the Willis’s
right, title and interest in and to such Initial Asset to WEST and thereafter
Willis shall retain no right, title or interest in such Initial Asset or such
Initial Asset Interest;




12


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(t)    Payment of Lessee Reimbursements. The lessor under each Lease pertaining
to an Initial Asset has paid to the relevant Lessee all amounts due and payable
by such lessor to such Lessee in respect of Lessee Reimbursements as required by
the relevant Lease Documents.
(u)    Transfer of Initial Assets. Willis intends for the sale of each Initial
Asset Interest to constitute a valid transfer of such asset and the related
Transferred Property to WEST and intends that after the relevant Delivery Date,
Willis shall retain no right, title or interest in such asset (other than
through its ownership of Beneficial Interest Certificates in WEST).
(v)    Permits of Initial Asset Trusts. Except to the extent that same is the
responsibility of the Lessee under a Lease, each of Willis and each Initial
Asset Trust has obtained and is maintaining all permits, licenses,
authorizations, certifications, exemptions and approvals necessary to enable it
to carry on its business as presently conducted (collectively, “Permits”), and
all such Permits are in full force and effect.

Section 3.03.    Representations and Warranties of Willis (Initial Asset
Trusts). Willis hereby makes the following representations and warranties as of
the Initial Closing Date and the relevant Delivery Date with respect to each of
the Initial Asset Trusts (in each case, pertaining to the facts and
circumstances then existing on such date):
(a)    Initial Assets. Except for the Initial Assets and Related Assets, and any
rights arising under the Related Documents and the Lease Documents, the Initial
Asset Trusts have no other assets.
(b)    Liabilities. Except for the Related Documents and the Lease Documents,
the Initial Asset Trusts have no other liabilities.
(c)    Contracts. Except (i) for the Related Documents and Lease Documents, all
of which are legal, valid and binding on the Initial Asset Trusts that are
parties thereto, and are in full force and effect in accordance with their
respective terms with respect to each such entity and upon completion of the
transactions contemplated by this Agreement, shall continue in full force and
effect with respect to each such entity, without penalty or adverse consequence
and (ii) if and as disclosed in the First Disclosure Letter and, with respect to
each Initial Asset, any Supplemental Disclosure Letter relating to such Initial
Asset, none of the Initial Asset Trusts is, as of the relevant Delivery Date, a
party to any other contract or agreement. Neither Willis, nor any Initial Asset
Trust is in breach of, or default under, any contract or agreement to which it
is a party.
(d)    Encumbrances. Except for the Lease Documents or as set forth in First
Disclosure Letter and with respect to each Initial Asset, any Supplemental
Disclosure Letter relating to such Initial Asset, there are, as of the relevant
Delivery Date, no Encumbrances (other than Permitted Encumbrances) on any of the
assets or properties of any Initial Asset Trust.
(e)    No Employees. No Initial Asset Trust has any employees.




13


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(f)    No Governmental Orders. To Willis’s knowledge, there are no Governmental
Orders outstanding against any Initial Asset Trust.
(g)    No Violation of Applicable Law or Governmental Order. Each Initial Asset
Trust is not and has not at any time since its organization as an entity been,
or has received any notice that it is or has at any time since its organization
as an entity been, in violation of or in default under, in any material respect,
Applicable Law or Governmental Order applicable to such entity or any of its
assets or properties;
(h)    No Liquidator. No liquidator, provisional liquidator, examiner or
analogous or similar officer has been appointed in respect of all or any part of
the assets of any Initial Asset Trust nor has any application been made to a
court which is still pending for an Order for, or any act, matter or thing been
done which with the giving of notice, lapse of time or satisfaction of some
other condition (or any combination thereof) will lead to, the appointment of
any such officers or equivalent in any jurisdiction;
(i)    Insurance Coverage. At all times that any Initial Asset Trust has been
the owner of an Initial Asset, such Initial Asset Trust has been covered by
aviation liability insurance policies in such types and amounts and covering
such risks and with such insurers as are substantially consistent with Willis’s
customary practices and such Initial Asset Trust will continue to be so covered
on and after the applicable Delivery Date for such Initial Asset.
(j)    Disregarded Entity Status. Each Initial Asset Trust is and has been at
all time from its organization an entity taxable either as a grantor trust or as
a disregarded entity for Federal income tax purposes and Willis has made an
election, where it is required, to treat each Initial Asset Trust at all times
from its organization as an entity taxable as a disregarded entity for Federal,
state and local income tax purposes.
(k)    No Unpaid Taxes. Each Initial Asset Trust has paid all material Taxes
that are due or claimed or asserted by any taxing authority to be due from such
entity on or prior to the applicable Delivery Date and there are no Tax liens
upon the assets of such entity except liens for Taxes not yet due;
(l)    Compliance with Tax Laws, Rules and Regulations. Each Initial Asset Trust
has materially complied with all applicable laws, rules, and regulations
relating to the payment and withholding of Taxes (including withholding and
reporting requirements under Code Sections 1441 through 1464, 1471 through 1474,
3401 through 3406, 6041 and 6049 and similar provisions under any other
Applicable Laws) and has, to the extent material, within the time and in the
manner prescribed by law, withheld from employee wages and paid over to the
proper governmental authorities all required amounts.

Section 3.04.    Representations and Warranties of WEST. As an inducement to the
other parties to enter into this Agreement, WEST hereby makes the following
representations and warranties as of the Initial Closing Date and as of each
Delivery Date:




14


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(a)    Organization and Authority of WEST. WEST is a statutory trust duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all necessary power and authority to enter into this Agreement,
to carry out its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by WEST, the
performance by WEST of its obligations hereunder and the consummation by WEST of
the transactions contemplated hereby have been duly authorized by all requisite
action on the part of WEST. This Agreement has been duly executed and delivered
by WEST, and (assuming due authorization, execution and delivery by the other
parties hereto) this Agreement constitutes, a legal, valid and binding
obligation of WEST enforceable against WEST in accordance with its terms.
(b)    Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement by WEST do not and will not require any consent,
approval, authorization or other order of, action by, filing with or
notification to any Governmental Authority.
(c)    No Conflict. Except as may result from any facts or circumstances
relating solely to Willis, the execution, delivery and performance of this
Agreement by WEST do not and will not (i) violate, conflict with or result in
the breach of any provision of the Trust Agreement of WEST, (ii) conflict with
or violate any Applicable Law or Governmental Order applicable to WEST or
(iii) conflict with, or result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation, or cancellation
of, or result in the creation of any Encumbrance on any of the assets or
properties of WEST pursuant to, any note, bond, mortgage or indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which WEST is a party or by which any of such assets or
properties are bound or affected which would have a material adverse effect on
the ability of WEST to consummate the transactions contemplated by this
Agreement.
(d)    Investment Purpose. WEST is acquiring the Transferred Property solely for
the purpose of investment and not with a view to, or for offer or sale in
connection with, any distribution thereof.

Section 3.05.    Independent Representations. Each of the representations and
warranties shall be construed as a separate and independent representation and
warranty and shall not be limited or restricted by reference to the terms of any
other provision of this Agreement, any other Related Document or any other
representation or warranty.

Section 3.06.    Benefit of Representations. Subject to Section 6.01, the
benefit of the representations and warranties set forth in this Agreement shall
run to the Security Trustee.

Section 3.07.    Reliance on Representations. Willis acknowledges that WEST is
entering into this Agreement and the other Related Documents in reliance upon
the accuracy of each of the representations and warranties of Willis set forth
in this Agreement.




15


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ARTICLE IV
ADDITIONAL AGREEMENTS

Section 4.01.    Regulatory and Other Authorizations; Notices and Consents.
Willis shall use its reasonable efforts to obtain all authorizations, consents,
orders and approvals of all Governmental Authorities and officials that may
become necessary in the future for the performance of its obligations pursuant
to this Agreement and will cooperate fully with WEST in promptly seeking to
obtain all such authorizations, consents, orders and approvals.

Section 4.02.    Willis Covenants. Willis covenants and agrees that it will not,
prior to the date that is one year and one day after the payment in full of all
amounts owing pursuant to the Indenture, institute against any Issuer Group
Member, or join any other Person in instituting against any Issuer Group Member,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of any applicable
jurisdiction. This Section 4.02 shall survive the termination of this Agreement.

Section 4.03.    Further Action. Each of the parties hereto shall use all
reasonable efforts to take, or cause to be taken, all appropriate action, do or
cause to be done all things necessary, proper or advisable under Applicable Law,
and execute and deliver such documents and other papers, as may be required to
carry out the provisions of this Agreement and consummate and make effective the
transactions contemplated by this Agreement.

ARTICLE V
CONDITIONS PRECEDENT

Section 5.01.    Conditions to Willis’s Obligations. The obligations of Willis
to transfer any Transferred Property on the applicable Delivery Date shall be
subject to the satisfaction of, or waiver by Willis of, the conditions set forth
in Schedule 3, Part 1 hereto.

Section 5.02.    Conditions to WEST’s Obligations . The obligations of WEST to
acquire any Transferred Property on the applicable Delivery Date shall be
subject to the satisfaction of, or waiver by WEST of, the conditions set forth
in Schedule 3, Part 2 hereto.

ARTICLE VI
SURVIVAL; LIABILITY LIMITATIONS; INDEMNIFICATION

Section 6.01.    Survival and Liability Limitations.
(a)    The representations and warranties set forth in Article III, each
Beneficial Interest Assignment, and any certificate, or report or other document
delivered pursuant to this Agreement or in connection with the transactions
contemplated by this Agreement shall continue and survive in full force and
effect after the Initial Closing Date or the relevant Delivery Date, as
applicable, for a period ending on the date of the payment in full of the Notes.




16


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(b)    Notwithstanding anything to the contrary contained in this Agreement, the
maximum aggregate liability of Willis arising out of or resulting from or by
reason of any claims under or pursuant to: (i) a breach of the representations
and warranties set forth in this Agreement, (ii) the indemnity given by Willis
set forth in Section 6.02 and/or (iii) otherwise under this Agreement, shall not
exceed $250,000,000; provided that such limit shall not apply in respect of any
breach of the representations and warranties set forth in representations and
warranties set forth in Section 3.02(c) and Section 3.02(g).
(c)    Willis shall only be liable in respect of any claim brought by WEST for
(i) a breach of the representations and warranties set forth in Article III,
each Beneficial Interest Assignment, and any certificate, or report or other
document delivered pursuant to this Agreement or in connection with the
transactions contemplated by this Agreement and (ii) the indemnity given by
Willis set forth in Section 6.02, in each case if the aggregate liability of
Willis for any individual claim would exceed in aggregate $100,000. In the event
that such claim exceeds $100,000, Willis shall be liable (subject to clause (b)
above) for the full amount of such claim.

Section 6.02.    Indemnification by Willis. Willis hereby agrees to indemnify
and hold harmless WEST, its Affiliates and their successors and assigns, and the
trustees and agents of WEST, its Affiliates and their successors and assigns
(each, a “WEST Indemnified Party”) for any and all Losses, arising out of or
resulting from or relating to:
(a)    the breach or inaccuracy of any representation or warranty made by Willis
contained in the Transfer Documents;
(b)    the breach of any covenant or agreement by Willis contained in the
Transfer Documents;
(c)    Liabilities of Initial Asset Trusts arising from or relating to the
ownership of the Initial Assets or the Initial Asset Interests or actions or
inactions of Willis or the Initial Asset Trusts or the conduct of their
respective businesses prior to the relevant Delivery Date; or
(d)    any and all Losses suffered or incurred by WEST and Initial Asset Trusts
by reason of or in connection with any claim or cause of action of any third
party to the extent arising out of any action, inaction, event, condition,
liability or obligation of Willis or the Initial Asset Trusts occurring or
existing prior to the relevant Delivery Date,
except to the extent such Losses are due to the gross negligence, fraud or
willful misconduct of any WEST Indemnified Party. Neither the foregoing
indemnity nor any other term or provision of this Agreement shall impose (or be
construed to impose) any liability on Willis arising out of the failure of any
Lessee to perform its obligations under a Lease or to provide WEST or any WEST
Indemnified Party with protection against credit losses or other economic risks
of owning any Aircraft, Lease or related assets following any transfer. Without
limiting the foregoing, no WEST Indemnified Party has recourse to Willis for the
bankruptcy or insolvency of any Lessee or the financial inability of a Lessee to
make payments pursuant to any Lease.




17


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Section 6.03.    Indemnification by WEST. WEST hereby agrees to indemnify and
hold harmless Willis, its Affiliates and their successors and assigns, and the
trustees and agents of Willis, its Affiliates and their successors and assigns
(each an “Willis Indemnified Party”) for any and all Losses, arising out of or
resulting from or relating to:
(a)    the breach or inaccuracy of any representation or warranty made by WEST
contained in the Transfer Documents;
(b)    the breach of any covenant or agreement by WEST contained in the Transfer
Documents;
(c)    Liabilities of WEST and the Initial Asset Trusts arising from or relating
to the ownership of the Initial Assets or the Initial Asset Interests or actions
or inactions of WEST, the Initial Asset Trusts or the conduct of their
respective businesses after the relevant Delivery Date; or
(d)    any and all Losses suffered or incurred by Willis or the Initial Asset
Trusts by reason of or in connection with any claim or cause of action of any
third party to the extent arising out of any action, inaction, event, condition,
liability or obligation of WEST or the Initial Asset Trusts occurring or
existing after the relevant Delivery Date,
except to the extent such Losses are due to the gross negligence, fraud or
willful misconduct of any Willis Indemnified Party.

Section 6.04.    Notice, Etc.
(a)    To the extent that undertakings of any Indemnifying Party set forth in
this Article VI may be unenforceable, such Indemnifying Party shall contribute
the maximum amount that it is permitted to contribute under Applicable Law to
the payment and satisfaction of all Losses incurred by the Indemnified Party.
(b)    An Indemnified Party shall give Willis or WEST, as the applicable
indemnifying party (the “Indemnifying Party”) notice of any matter which an
Indemnified Party has determined has given or could give rise to a right of
indemnification under this Agreement, within 60 days of such determination,
stating the amount of the Loss, if known, and method of computation thereof, and
containing a reference to the provisions of this Agreement in respect of which
such right of indemnification is claimed or arises; provided, however, that the
failure to provide such notice shall not release the Indemnifying Party from any
of its obligations under this Article VI except to the extent the Indemnifying
Party is materially prejudiced by such failure and shall not relieve the
Indemnifying Party from any other obligation or Liability that it may have to
any Indemnified Party otherwise than under this Article VI. The obligations and
Liabilities of the Indemnifying Party under this Article VI with respect to
Losses arising from claims of any third party which are subject to the
indemnification provided for in this Article VI (“Third Party Claims”) shall be
governed by and contingent upon the following additional terms and conditions:
if an Indemnified Party shall receive notice of any Third Party Claim, the
Indemnified Party shall give the Indemnifying Party notice of such Third Party
Claim within




18


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


30 days of the receipt by the Indemnified Party of such notice; provided,
however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Article VI except to
the extent the Indemnifying Party is materially prejudiced by such failure and
shall not relieve the Indemnifying Party from any other obligation or Liability
that it may have to any Indemnified Party otherwise than under this Article VI.
If the Indemnifying Party acknowledges in writing its obligation to indemnify
the Indemnified Party hereunder against any Losses that may result from such
Third Party Claim, then the Indemnifying Party shall be entitled to assume and
control the defense of such Third Party Claim at its expense and through counsel
of its choice if it gives notice of its intention to do so to the Indemnified
Party within five days of the receipt of such notice from the Indemnified Party;
provided, however, that if there exists or is reasonably likely to exist a
conflict of interest that would make it inappropriate in the judgment of the
Indemnified Party, in its sole and absolute discretion, for the same counsel to
represent both the Indemnified Party and the Indemnifying Party, then the
Indemnified Party shall be entitled to retain its own counsel, in each
jurisdiction for which the Indemnified Party determines counsel is required, at
the expense of the Indemnifying Party. In the event the Indemnifying Party
exercises the right to undertake any such defense against any such Third Party
Claim as provided above, the Indemnified Party shall cooperate with the
Indemnifying Party in such defense and make available to the Indemnifying Party,
at the Indemnifying Party’s expense, all witnesses, pertinent records, materials
and information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by such Indemnifying
Party. Similarly, in the event the Indemnified Party is, directly or indirectly,
conducting the defense against any such Third Party Claim, the Indemnifying
Party shall cooperate with the Indemnified Party in such defense and make
available to the Indemnified Party, at such Indemnifying Party’s expense, all
such witnesses, records, materials and information in the Indemnifying Party’s
possession or under the Indemnifying Party’s control relating thereto as is
reasonably required by the Indemnified Party. No such Third Party Claim may be
settled by the Indemnifying Party without the prior written consent of the
Indemnified Party.

Section 6.05.    Indemnification by WEST. Except as specifically set forth in
this Agreement (and any rights or claims arising as a breach of an obligation
contained in this Agreement), effective as of the Delivery Date in respect of an
Initial Asset Interest, WEST waives any rights and claims WEST or any of its
Affiliates may have against any Willis or any of its Affiliates, whether in law,
in equity or otherwise, relating to such Initial Asset Interest, the
corresponding Initial Asset Trust, Initial Asset and Related Assets and the
transactions contemplated by this Agreement. The rights and claims waived by
WEST include claims for contribution or other rights of recovery arising out of
or relating to claims for breach of contract, breach of representation or
warranty, negligent misrepresentation other claims for breach of duty and all
other claims under any other theory of law or equity. After the relevant
Delivery Date, this Article VI and Section 8.12 will provide the sole and
exclusive remedy for WEST relating to such Initial Asset Interest, the
corresponding Initial Asset Trust, Initial Asset and Related Assets and the
transactions contemplated by this Agreement.




19


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


ARTICLE VII
WAIVER

Section 7.01.    Waiver by WEST. WEST may (a) extend the time for the
performance of any of the obligations or other acts of Willis, (b) waive any
inaccuracies in the representations and warranties of any such party contained
herein or in any document delivered by any such party or (c) waive compliance
with any of the agreements or conditions of any such party contained herein.
Written notice shall be provided to each Rating Agency of the waiver of a
condition precedent set forth on Schedule 3, Part 2 hereto. Any waiver of any
term or condition shall not be construed as a waiver of any subsequent breach or
a subsequent waiver of the same term or condition, or a waiver of any other term
or condition, of this Agreement. The failure of any party to assert any of its
rights hereunder shall not constitute a waiver of any of such rights.

Section 7.02.    Waiver by Willis. Willis may (a) extend the time for the
performance of any of the obligations or other acts of WEST, (b) waive any
inaccuracies in the representations and warranties of WEST contained herein or
in any document delivered by WEST or (c) waive compliance with any of the
agreements or conditions of WEST contained herein. Any waiver of any term or
condition shall not be construed as a waiver of any subsequent breach or a
subsequent waiver of the same term or condition, or a waiver of any other term
or condition, of this Agreement. The failure of any party to assert any of its
rights hereunder shall not constitute a waiver of any of such rights.

ARTICLE VIII
MISCELLANEOUS PROVISIONS

Section 8.01.    Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by Willis,
whether or not the Initial Closing Date shall have occurred.

Section 8.02.    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by recognized courier service or by facsimile (with a copy by recognized
courier service) to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 8.02):
(a)
if to Willis at any time or any Initial Asset Trust prior to the relevant
Delivery Date:

Willis Lease Finance Corporation
4700 Lyons Technology Parkway
Coconut Creek, Florida 33073





20


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Attention: General Counsel
Fax: +1 (415) 408-4701
(b)
if to WEST at any time or to any Initial Asset Trust on and after the relevant
Delivery Date:

Willis Engine Structured Trust V
c/o Wilmington Trust Company
Rodney Square North
Wilmington, Delaware 19890
Attention: Corporate Trust Administrator
Fax: +1 (302) 651-8882
With a copy to:
Willis Lease Finance Corporation
4700 Lyons Technology Parkway
Coconut Creek, Florida 33073
Attention: General Counsel
Fax: +1 (415) 408-4701
In connection with the performance of their respective duties hereunder, each
party may give notices, consents, directions, approvals, instructions and
requests to, and otherwise communicate with, each other using electronic means,
including email transmission to such email addresses as each such party shall
designate to the other parties.

Section 8.03.    Headings. The descriptive headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 8.04.    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any Applicable Law or
public policy in a jurisdiction, then such term or provision shall only be
invalid in such jurisdiction and all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

Section 8.05.    Entire Agreement. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
thereof and supersedes all prior agreements and undertakings, both written and
oral, among Willis and WEST with respect to the subject matter hereof and
thereof.




21


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Section 8.06.    Assignment. Except as described in the recitals hereto, this
Agreement may not be assigned by operation of law or otherwise without the
express written consent of Willis and WEST (which consent may be granted or
withheld in the sole discretion of Willis and WEST). Notwithstanding anything
herein to the contrary, the parties hereto acknowledge and agree that WEST has
assigned this Agreement (including all of it rights hereunder) as security to
the Security Trustee.

Section 8.07.    No Third Party Beneficiaries. Except as described in the
recitals hereto, and except for the provisions of Article VI relating to
Indemnified Parties, this Agreement shall be binding upon and inure solely to
the benefit of the parties hereto and their permitted assigns (including the
Security Trustee) and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.

Section 8.08.    Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by or on behalf of Willis and WEST or
(b) by a waiver in accordance with Section 7.01.

Section 8.09.    Governing Law. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
Each of the parties hereto agrees that the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, shall have jurisdiction to hear and
determine any suit, action or proceeding, and to settle any disputes, which may
arise out of or in connection with this Agreement and, for such purposes,
submits to the jurisdiction of such courts. Each of the parties hereto waives
any objection which it might now or hereafter have to such New York State or, to
the extent permitted by law, such U.S. federal court being nominated as the
forum to hear and determine any suit, action or proceeding, and to settle any
disputes, which may arise out of or in connection with this Agreement and agrees
not to claim that any such court is not a convenient or appropriate forum. Each
of the parties hereto agrees that the process by which any suit, action or
proceeding is begun in such New York State or U.S. federal court may be served
on it by being delivered in connection with any such suit, action or proceeding
directly to its address determined for such party pursuant to Section 8.02.
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law. Each of the parties
hereto hereby consents generally in respect of any legal action or proceeding
arising out of or in connection with this Agreement and the transactions
contemplated hereby to the giving of any relief or the issue of any process in
connection with such action or proceeding, including the making, enforcement or
execution against any property whatsoever (irrespective of its use or intended
use) of any order or judgment which may be made or given in such action or
proceeding

Section 8.10.    Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY




22


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


WAIVES THE RIGHT TO DEMAND A TRIAL BY JURY, IN ANY SUCH SUIT, ACTION OR OTHER
PROCEEDING ARISING OUT OF THIS AGREEMENT, THE OTHER RELATED DOCUMENTS, OR THE
SUBJECT MATTER HEREOF OR THEREOF OR THE OVERALL TRANSACTION BROUGHT BY ANY OF
THE PARTIES HERETO OR THEIR SUCCESSORS OR ASSIGNS.

Section 8.11.    Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

Section 8.12.    Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.
[Signature Page Follows]




23


[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.



--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


IN WITNESS WHEREOF, Willis and WEST have caused this Purchase Agreement to be
duly executed by their respective officers or authorized representatives as of
the day and year first above written.
WILLIS LEASE FINANCE CORPORATION
By:
/s/ Scott B. Flaherty                
Name: Scott B. Flaherty
Title: Senior Vice President and Chief Financial Officer



 
- Signature Page -
Asset Purchase Agreement
WEST V
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




WILLIS ENGINE STRUCTURED TRUST V


By:
/s/ Scott B. Flaherty                
Name: Scott B. Flaherty
Title: Controlling Trustee











 
- Signature Page -
Asset Purchase Agreement
WEST V
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


APPENDIX A
ASSET PURCHASE AGREEMENT
DEFINITIONS
“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
“Asset Interest” means, with respect to any Airframe or Aircraft Engine that is
owned by an Asset Trust, the beneficial ownership interest in such Asset Trust.
The acquisition or disposition of all of the Asset Interest with respect to an
Asset Trust that holds an Airframe or Aircraft Engine constitutes, respectively,
the acquisition or disposition of that Airframe or Aircraft Engine.
“Asset Trust” means the common law trust estate created pursuant to an Asset
Trust Agreement.
“Asset Trust Agreement” means each trust agreement with an Asset Trustee under
which a common law trust estate is created with respect to an Initial Asset or
the right to acquire an Asset and Willis holds the Asset Interest.
“Asset Trustee” means Wells Fargo Trust Company, National Association.
“Beneficial Interest Assignment” means, in respect of transfer of the each
Initial Asset Interest hereunder, an assignment thereof, substantially in the
form of Exhibit A to this Agreement.
“Beneficial Interest Certificates” means the certificates evidencing a
beneficial interest in WEST issued by WEST pursuant to the Trust Agreement.
“Business” means, in respect of WEST, the business of owning the Assets and
leasing Assets to third-party lessees and, in respect of Willis, the business of
owning, inter alia, the Initial Assets and leasing, inter alia, the Initial
Assets to third-party lessees.
“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment, signed in Cape Town,
South Africa on November 16, 2001, together with all regulations and procedures
issued in connection therewith, and all other rules, amendments, supplements,
modifications, and revisions thereto, all as in effect under the laws of the
United States of America, as a contracting state. Except to the extent otherwise
defined in this Agreement, terms used in this Agreement that are defined in the
Cape Town Convention shall, when used in relation to the Cape Town Convention,
have the meanings ascribed to them in the Cape Town Convention.
“Cash Portion” means, for each Initial Asset Interest (and the Initial Asset and
Related Assets relating thereto), an amount equal to the product of (x) the sum
of (i) the Net Cash Proceeds of the Series A Notes received on the Initial
Closing Date, (ii) the Net Cash Proceeds of


 
26
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


the Series B Notes received on the Initial Closing Date and (iii) the Net Cash
Proceeds of the Series C Notes received on the Initial Closing Date and (y) a
fraction, the numerator of which is the Initial Appraised Value of that Initial
Asset or, in the case of an Initial Asset that is a Substitute Asset, for any
Removed Asset replaced by such Substitute Asset, and the denominator of which is
the Aggregate Initial Appraised Value; provided that the Cash Portion in respect
of any such Substitute Asset shall not be greater than the amount available in
the Asset Purchase Account allocable to the originally replaced Initial Asset
(provided that such calculation may be made on an aggregate basis with respect
to each Substitute Asset and replaced Initial Asset).
“Delivery Date” means the date on which the sale, transfer and assignment of a
Initial Asset Interest occurs pursuant to the terms of this Agreement.
“Delivery Expiry Date” means the date that is two hundred seventy (270) days
after the Initial Closing Date.
“FAA” means the United States Federal Aviation Administration and any successor
agency or agencies thereto.
“First Disclosure Letter” means a letter from Willis to WEST dated the Initial
Closing Date setting out certain information as at the date hereof.
“Governmental Authority” means any transnational, domestic or foreign, federal,
state or local, governmental authority, department, court, agency or official,
including any political subdivision of any of the foregoing.
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Indemnified Party” means a WEST Indemnified Party or a Willis Indemnified
Party, as the context may require.
“Indemnifying Party” has the meaning specified in Section 6.04 hereof.
“Indenture” means the Amended and Restated Trust Indenture, dated as of March 3,
2020, among WEST, the Indenture Trustee, the Administrative Agent and the
Initial Liquidity Facility Provider, as amended, restated, supplemented or
otherwise modified from time to time.
“Initial Asset Interests” has the meaning specified in the recitals of this
Agreement.
“Initial Asset Trusts” has the meaning specified in the recitals of this
Agreement.
“Initial Assets” has the meaning specified in the recitals of this Agreement.
“International Registry” has the meaning set forth in the Cape Town Convention.


 
27
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


“Lease Documents” means, for any Initial Asset, all agreements identified as
such in Schedule 2 concerning such Initial Asset, as such may be amended by any
First Disclosure Letter or Supplemental Disclosure Letter the contents of which
have been agreed to by WEST.
“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including, without limitation, those arising under any Applicable
Law, Action or Governmental Order and those arising under any contract,
agreement, arrangement, commitment or undertaking.
“Loss” means all Liabilities, losses, damages, claims, costs and expenses,
interest, awards, judgments and penalties (including, without limitation,
attorneys’ and consultants’ fees and expenses) actually suffered or incurred by
them (including, without limitation, any of the foregoing arising from any
Action brought or otherwise initiated by any of them).
“Material Adverse Effect” means any circumstance, change in, or effect on the
Business of WEST and the Issuer Subsidiaries that, individually or in the
aggregate with any other circumstances, changes in, or effects on, the Business
of WEST and the Issuer Subsidiaries: (a) is, or would be, materially adverse to
the business, operations, assets or liabilities, employee relationships,
customer or supplier relationships, prospects, results of operations or the
condition (financial or otherwise) of WEST and the Issuer Subsidiaries or
(b) would materially adversely affect the ability of WEST and the Issuer
Subsidiaries to operate or conduct the Business in the manner in which it is
currently operated or conducted by WEST and the Issuer Subsidiaries.
“Material Default” means, for any Lease:
(a)    any Event of Default as defined in such Lease that is a failure of a
Lessee to pay Rental Payments under such Lease (but excluding any Rental
Payments that are less than 30 days past due); or
(b)    any other Event of Default under such Lease which, if not cured, will
have a material adverse effect on the applicable Asset or the rights of the
relevant Asset Trust in such Asset or under such Lease.
“Prior Mortgages” means, with respect to an Initial Asset, the security
interests granted by the applicable Initial Asset Trust in respect of such
Initial Asset and the Related Assets prior to the Delivery Date for such Initial
Asset, in relation to a prior financing or refinancing thereof.
“Purchase Price” means, with respect to each Initial Asset Interest, an amount
equal to the sum of (i) the Initial Appraised Value of the Initial Assets
corresponding to such Initial Asset Interest, and (ii) the net book value of the
Related Assets on such Delivery Date.
“Related Assets” means, with respect to any Initial Asset, all of the following:
(a)  any Lease of such Initial Asset together with all related Lease Documents,
(b) security deposits, letters of credit, advance payments and any other
property provided by the Lessee of such Initial Asset as security for the
payment and performance of the obligations of such Lessee under the Lease of
such Initial Asset, (c) any agreement or warranty relating to such Initial Asset
with or


 
28
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


from (i) the manufacturer of such Initial Asset or any part thereto, (ii) each
predecessor owner (other than the manufacturer) of such Initial Asset and each
immediately succeeding owner up to and including the Initial Asset Trust owning
such Initial Asset as of the applicable Delivery Date, and (iii) each
predecessor lessor of the Lease of such Initial Asset and each immediately
succeeding lessor up to and including the Initial Asset Trust owning such
Initial Asset as of the applicable Delivery Date, as amended and supplemented
through the applicable Delivery Date, (d) all Technical Records, (e) all income
payments and proceeds of the foregoing in connection with any substitution,
release or disposition, (f) any goodwill associated with such Initial Asset, and
(g) any management services agreement relating to such Initial Asset or any
right to receive management services in respect of such Initial Asset.
“Retained Rights” has the meaning specified in Section 2.01(a).
“Supplemental Disclosure Letter” means a letter from Willis to WEST dated as of
a Delivery Date setting out certain information as at such date.
“Technical Records” means, with respect to any Initial Asset, all logs,
technical data, manuals and maintenance and historical records and inspection
reports relating to such Initial Asset (including engine records and, if the
Initial Asset is an Airframe, aircraft records and documents as referred to in
the relevant Lease).
“Third Party Claims” has the meaning specified in Section 6.03 hereof.
“Transfer Documents” means this Agreement and each Beneficial Interest
Assignment.
“Transfer Period” means the period beginning on the date hereof and ending on
the Delivery Expiry Date.
“Transferred Property” has the meaning specified in Section 2.01(a).
“Trust Agreement” means the Second Amended and Restated Trust Agreement of WEST,
dated as of March 3, 2020, between, inter alios, Willis, as depositor, and
Wilmington Trust Company, as Owner Trustee.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“WEST” has the meaning specified in the preamble of this Agreement.
“WEST Indemnified Party” has the meaning specified in Section 6.02 hereof.
“Willis” has the meaning specified in the preamble of this Agreement.
“Willis Indemnified Party” has the meaning specified in Section 6.03 hereof.




 
29
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


EXHIBIT A
ASSET PURCHASE AGREEMENT
FORM OF BENEFICIAL INTEREST ASSIGNMENT
This Beneficial Interest Assignment, dated as of [_________], 20[__], is given
by the undersigned, Willis Lease Finance Corporation (the “Seller”), in favor of
Willis Engine Structured Trust V, a Delaware statutory trust (the “Purchaser”).
We refer to that certain [description of Trust Agreement] dated as of
[_________] (the “Trust Agreement”), between the Seller, as Owner Participant,
and [Wells Fargo Trust Company, National Association], not in its individual
capacity but solely as owner trustee (in such capacity, the “Owner Trustee”).
The Seller, as the sole Owner Participant under the Trust Agreement and the sole
legal and beneficial owner of the beneficial interest (the “Beneficial
Interest”) in the Trust Estate (as defined in the Trust Agreement), hereby
sells, assigns, conveys, transfers and sets over to the Purchaser, all of the
Seller's right, title and interest in and to the Beneficial Interest, including,
without limitation, the Trust Estate other than the Retained Rights (as such
term is defined in that certain Asset Purchase Agreement dated as of March 3,
2020 (the “Purchase Agreement”) among the parties hereto and others).
The Seller hereby warrants to the Purchaser, its successors and assigns, that
(i) there is hereby irrevocably conveyed to the Purchaser full legal and
beneficial title to the Beneficial Interest, free and clear of all Encumbrances
(other than Permitted Encumbrances) and (ii) the Owner Trustee holds full legal
title to the [aircraft][aircraft engine] listed in Schedule I hereto (the
“Asset”) for the benefit of the Seller as sole holder of the Beneficial Interest
free and clear of all Encumbrances (other than Permitted Encumbrances).
The Seller agrees with the Purchaser, and its successors and assigns, that the
Seller will warrant and defend such title to the Beneficial Interest and such
title of the Owner Trustee in the Asset forever against all claims and demands
whatsoever (other than Permitted Encumbrances). The Asset was located at the
location specified on Schedule 1 hereto at the time of delivery of this
Beneficial Interest Assignment.
This Beneficial Interest Assignment is being made and entered into pursuant to
the Purchase Agreement among the parties hereto and others) and shall be
governed by and construed in accordance with the laws of the State of New York.
Except as otherwise provided in the Purchase Agreement, the Beneficial Interest
(and the Owner Trustee's interest in the Asset) is sold "AS IS" and "WHERE IS".
This Beneficial Interest Assignment may be executed in any number of separate
counterparts by the parties, and each counterpart shall when executed and
delivered be an original document, but all counterparts shall together
constitute one and the same instrument.
Capitalized terms used herein and not otherwise defined shall have the meanings
attributed thereto in the Purchase Agreement.
[Signature pages follow]






30
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




IN WITNESS WHEREOF, Seller has caused this Beneficial Interest Assignment to be
duly executed by its officers or authorized representatives as of the day and
year first above written.
WILLIS LEASE FINANCE CORPORATION


By:
_________________________________
Name:
Title:

The above and foregoing Beneficial Interest Assignment is hereby accepted and
agreed to as of the day and year first above written
WILLIS ENGINE STRUCTURED TRUST V
By:
_________________________________
Name:
Title: Controlling Trustee



The above and foregoing Beneficial Interest Assignment is hereby acknowledged
and consented to by the undersigned, as Owner Trustee under the Trust Agreement,
as of the day and year first above written
[WELLS FARGO TRUST COMPANY, NATIONAL ASSOCIATION], not in its individual
capacity but solely as Owner Trustee


By:
_________________________________
Name:
Title:







31
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




SCHEDULE 1
BENEFICIAL INTEREST ASSIGNMENT
ASSET
Manufacturer
Model
[ESN][MSN]
 
 
 











32
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE 1
ASSET PURCHASE AGREEMENT
INITIAL ASSETS




 
Manufacturer
Model
ESN/MSN
1.    
CFM International


[**]
[**]
2.    
CFM International


[**]
[**]
3.    
CFM International


[**]
[**]
4.    
International Aero Engines


[**]
[**]
5.    
International Aero Engines


[**]
[**]
6.    
General Electric


[**]
[**]
7.    
International Aero Engines


[**]
[**]
8.    
Airbus


[**]
[**]
9.    
CFM International


[**]
[**]
10.    
CFM International


[**]
[**]
11.    
Airbus


[**]
[**]
12.    
CFM International


[**]
[**]
13.    
CFM International


[**]
[**]
14.    
Airbus


[**]
[**]
15.    
CFM International


[**]
[**]
16.    
CFM International


[**]
[**]
17.    
General Electric


[**]
[**]
18.    
CFM International


[**]
[**]
19.    
International Aero Engines


[**]
[**]







33
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


 
Manufacturer
Model
ESN/MSN
20.    
CFM International


[**]
[**]
21.    
CFM International


[**]
[**]
22.    
CFM International


[**]
[**]
23.    
General Electric


[**]
[**]
24.    
CFM International


[**]
[**]
25.    
CFM International


[**]
[**]
26.    
CFM International


[**]
[**]
27.    
CFM International


[**]
[**]
28.    
International Aero Engines


[**]
[**]









34
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE 2
ASSET PURCHASE AGREEMENT


LEASE DOCUMENTS


Ref No.
Manufacturer, Model and Serial No.
Lessee
Lease Documents
1.    
[**]
[**]
[**]
2.    
[**]
[**]
[**]
3.    
[**]
[**]
[**]
4.    
[**]
[**]
[**]
5.    
[**]
[**]
[**]
6.    
[**]
[**]
[**]
7.    
[**]
[**]
[**]
8.    
[**]
[**]
[**]
9.    
[**]
[**]
[**]
10.    
[**]
[**]
[**]
11.    
[**]
[**]
[**]
12.    
[**]
[**]
[**]
13.    
[**]
[**]
[**]
14.    
[**]
[**]
[**]
15.    
[**]
[**]
[**]
16.    
[**]
[**]
[**]
17.    
[**]
[**]
[**]
18.    
[**]
[**]
[**]
19.    
[**]
[**]
[**]
20.    
[**]
[**]
[**]
21.    
[**]
[**]
[**]
22.    
[**]
[**]
[**]
23.    
[**]
[**]
[**]
24.    
[**]
[**]
[**]
25.    
[**]
[**]
[**]
26.    
[**]
[**]
[**]
27.    
[**]
[**]
[**]
28.    
[**]
[**]
[**]
29.    
[**]
[**]
[**]
30.    
[**]
[**]
[**]
31.    
[**]
[**]
[**]
32.    
[**]
[**]
[**]
33.    
[**]
[**]
[**]
34.    
[**]
[**]
[**]



 
35
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


Ref No.
Manufacturer, Model and Serial No.
Lessee
Lease Documents
35.    
[**]
[**]
[**]
36.    
[**]
[**]
[**]
37.    
[**]
[**]
[**]
38.    
[**]
[**]
[**]
39.    
[**]
[**]
[**]
40.    
[**]
[**]
[**]
41.    
[**]
[**]
[**]
42.    
[**]
[**]
[**]
43.    
[**]
[**]
[**]
44.    
[**]
[**]
[**]
45.    
[**]
[**]
[**]
46.    
[**]
[**]
[**]
47.    
[**]
[**]
[**]
48.    
[**]
[**]
[**]
49.    
[**]
[**]
[**]
50.    
[**]
[**]
[**]
51.    
[**]
[**]
[**]





 
36
 



[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------


Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


SCHEDULE 3
ASSET PURCHASE AGREEMENT
CONDITIONS PRECEDENT
Part 1
Conditions in favor of Willis
(a)    All representations and warranties of WEST contained in this Agreement
shall be true and correct in all material respects as of the relevant Delivery
Date, and the covenants and agreements contained in this Agreement to be
complied with by WEST on or before such Delivery Date shall have been complied
with in all material respects, and Willis shall have received a certificate from
WEST to such effect signed by a Controlling Trustee of WEST.
(b)    No proceeding shall have been commenced by or before any Governmental
Authority against Willis or WEST seeking to restrain or materially and adversely
alter the transactions contemplated by this Agreement which, in the reasonable,
good faith determination of Willis, is likely to render it impossible or
unlawful to consummate such transactions; provided, however, that the provisions
of this paragraph (b) shall not apply if Willis has directly or indirectly
solicited or encouraged any such proceeding.
(c)    Willis shall have received a true and complete copy, certified by a
Controlling Trustee of WEST, of the organizational documents of WEST and Trustee
Resolutions duly and validly adopted by the Controlling Trustees of WEST
evidencing their authorization of the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby.
(d)    Willis shall have received a certificate of a Controlling Trustee of WEST
certifying the names, signatures and offices of the persons authorized to sign
this Agreement and the other documents to be delivered hereunder.
(e)    WEST shall have deposited in the Asset Purchase Account the Cash Portion
of the Purchase Price in respect of each Initial Asset Interest that is the
subject of the transfer on such Delivery Date.
(f)    No event or events shall have occurred, or be reasonably likely to occur,
which, individually or in the aggregate, have, or could have, a Material Adverse
Effect.
(g)    Each of the items listed in Section 2.01(c) shall be in form and
substance satisfactory to Willis in its sole and absolute discretion.
(h)    With respect to each Initial Asset that is subject of the transfer on
such Delivery Date (each, a “Relevant Asset”), no Total Loss shall have occurred
as of such Delivery Date for such Relevant Asset.


 
37
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.




Part 2
Conditions in favor of WEST
(a)    All representations and warranties of Willis contained in this Agreement
shall be true and correct in all material respects as of the relevant Delivery
Date, and the covenants and agreements contained in this Agreement to be
complied with by Willis on or before such Delivery Date shall have been complied
with in all material respects, and WEST shall have received a certificate from
Willis to such effect signed by the president or a vice-president of Willis.
(b)    No proceeding shall have been commenced by or before any Governmental
Authority against Willis or WEST seeking to restrain or materially and adversely
alter the transactions contemplated by this Agreement which, in the reasonable,
good faith determination of WEST, is likely to render it impossible or unlawful
to consummate such transactions; provided, however, that the provisions of this
paragraph (b) shall not apply if WEST has directly or indirectly solicited or
encouraged any such proceeding.
(c)    WEST shall have received a true and complete copy, certified by the
secretary or an assistant secretary of Willis, of (i) the organizational
documents of Willis and (ii) the resolutions duly and validly adopted by the
board of directors of Willis evidencing its authorization of the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.
(d)    WEST shall have received a certificate of the secretary or an assistant
secretary of Willis certifying the names and signatures of the officers of
Willis authorized to sign this Agreement and the other documents to be delivered
hereunder;
(e)    The Notes shall have been issued and WEST shall have received the net
proceeds thereof.
(f)    Each of the items listed in Section 2.01(c) shall be in form and
substance satisfactory to WEST in its sole and absolute discretion.
(g)    WEST shall have received, on or before the Initial Closing Date, the
First Disclosure Letter duly executed by Willis.
(h)    For each Relevant Asset, WEST shall have received, on or before the
Initial Closing Date, a Supplemental Disclosure Letter relating to each such
Relevant Asset duly executed by Willis.
(i)    For each Relevant Asset, the Lessee of such Initial Asset shall have
provided to WEST: (i) a revised insurance certificate and reinsurance
certificate, if applicable, required to be maintained pursuant to the Lease for
such Initial Asset together, if applicable, with a letter or report from an
independent firm of insurance brokers (which in each case may be in an
electronic format) naming the applicable persons as additional insureds and loss
payees/contract parties as


 
38
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


required by the Indenture; (ii) an acknowledgment (in form and substance
reasonably acceptable to the Security Trustee) to include confirmation that on
the enforcement of the lease assignment, the lessee shall deal with the Security
Trustee (or its nominee) to the exclusion of the lessor under such Lease or
Servicer, and (iii) any other documents required to be provided and the
satisfaction (or waiver) of all conditions precedent (if any), in each case,
pursuant to the terms of such acknowledgment.
(j)    For each Relevant Asset, WEST shall have received: (i) any UCC searches,
lien memos prepared by IR counsel, International Registry priority search
certificates relating to such Relevant Asset or comparable evidence from the
jurisdiction of the principal place of business of the Lessee of such Relevant
Asset (“Habitual Base”), in each case as reasonably requested by WEST; and (ii)
evidence that any mortgage, charge, pledge or other security over such Relevant
Asset or related Lease has been irrevocably released, in each case in form and
substance satisfactory to WEST.
(k)    For each Relevant Asset, WEST shall have received, for the Relevant Asset
that is an Airframe, an opinion issued by independent counsel in the
jurisdiction of registration of such Relevant Asset, and for each other Relevant
Asset, other than for a Relevant Asset leased to any Lessee for which the
Habitual Base in the United States, an opinion issued by independent counsel in
the jurisdiction of the Habitual Base, in each case in form and substance
reasonably satisfactory to WEST (or assurances that such opinion shall be
delivered promptly after completion of any relevant registrations and filings
referred to therein).
(l)    For each Relevant Asset, WEST shall have received an opinion (reasonably
acceptable to WEST) as to the registration of the international interests
created pursuant to the Security Trust Agreement promptly after the effective
time of the transfer of such Relevant Asset (including the filing of any
aircraft mortgage and lease assignments or trust documents, if applicable, with
the FAA) (or assurances that such opinion shall be delivered promptly after
completion of the relevant registrations and filings referred to therein).
(m)    For each Relevant Asset, WEST shall have received an opinion (reasonably
acceptable to WEST) dated as of such Delivery Date as to the laws of the
jurisdiction of the relevant Asset Trust as to its formation, execution,
delivery and performance, and the enforceability, of the documents to which it
is a party contemplated by this Agreement and related matters.
(n)    For each Relevant Asset, WEST shall have received an opinion (reasonably
acceptable to WEST) of Norton Rose Fulbright US LLP dated as of such Delivery
Date as to the enforceability of the documents governed by New York law entered
into in connection with the transfer of the relevant Asset Interest and related
matters.
(o)    For each Relevant Asset, WEST shall have received an opinion (reasonably
acceptable to WEST) dated as of such Delivery Date as to the laws of the State
of Delaware in respect of the execution, delivery and performance, and the
enforceability, of the documents to which Willis is a party contemplated by this
Agreement and related matters.


 
39
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.

--------------------------------------------------------------------------------

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.


(p)    For each Relevant Asset, WEST shall have received one or more legal
opinions (reasonably acceptable to WEST) in relation to the true sale and valid
contribution and valid transfer of title from Willis to the Asset Interests to
be sold on that Delivery Date and other matters relation to consolidation under
applicable laws.
(q)    For each Relevant Asset, no Total Loss shall have occurred as of such
Delivery Date for such Relevant Asset.
(r)    The Delivery Expiry Date shall not have occurred.
(s)    WEST shall have received fully executed copies of each Transfer Document
for such Relevant Asset and each document required to be delivered thereunder.
(t)    Insofar as not already provided to WEST, a copy of the applicable Lease
(which shall be in compliance with the requirements of the Indenture), together
with, if required by the terms of the Security Trust Agreement, a chattel paper
original of such Lease (to the extent available or if not available, a
certification that no such chattel paper original exists or that it has been
lost) and the other Lease Documents relating to the Relevant Asset.
(u)    For each Relevant Asset identified on Schedule 2 as being leased to a
Willis subsidiary (the “Prior Leasing Subsidiary”) by the applicable Asset
Trust, which such Prior Leasing Subsidiary leases to a Lessee, a novation or
lease assignment of the Lease from such Prior Leasing Subsidiary to a Subsidiary
of WEST (a “New Leasing Subsidiary”) and a head lease between the Asset Trust
and the New Leasing Subsidiary (or a novation or lease assignment of the prior
head lease from the Prior Leasing Subsidiary to the New Leasing Subsidiary), in
each case in form and substance reasonably satisfactory to WEST, shall each have
been executed and delivered by the parties thereto and the effective date
thereunder shall occur as of the Delivery Date.




 
40
 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.